


Exhibit 10.23

IA GLOBAL, INC.

2007 STOCK INCENTIVE PLAN

RESTRICTED STOCK AGREEMENT

Restricted Stock Agreement (“Agreement”) between IA Global, Inc. (the “Company”)
and Mark Scott (the “Grantee”) dated April 27, 2008 (the “Date of Grant”).

1.

Grant; Plan Incorporated by Reference.

 

(a)

The shares of common stock, $0.01 par value, of the Company listed on Exhibit A
to this Agreement (the “Restricted Stock”) are hereby issued pursuant to the
terms of the IA Global, Inc. 2007 Stock Incentive Plan (the “Plan”) and
constitute an Award under Section 8 of the Plan. Upon execution of this
Agreement, the Company shall cause the shares of Restricted Stock to be issued
in the Grantee’s name. During the Restricted Period, the shares of Restricted
Stock issued hereunder shall contain the following legend:

“This certificate and the shares of stock represented hereby are subject to the
terms and conditions (including the risks of forfeiture and restrictions against
transfer) contained in the IA Global, Inc. 2007 Stock Incentive Plan (“Plan”)
and an agreement entered into between the registered owner and IA Global, Inc.
(“Agreement”). Release from such terms and conditions shall be made only in
accordance with the provisions of the Plan and the Agreement, a copy of each of
which is on file in the office of the Secretary of IA Global, Inc.”

 

(b)

Capitalized terms used and not otherwise defined in this Agreement shall have
the respective meanings ascribed to them in the Plan. The Compensation Committee
of the Board of Directors of the Company (the “Committee”) administers the Plan
and its determinations regarding the interpretation and operation of the Plan
are final and binding. A copy of the Plan has been provided to you.

2.

Schedule for Vesting of Rights. The schedule for vesting of rights (i.e., the
date(s) upon which the restrictions, as set forth in this Agreement, on
Grantee’s rights with respect to the Restricted Stock shall lapse such that the
shares of Restricted Stock are non-forfeitable) is set forth in Exhibit A.

3.

Rights as a Stockholder or Employee. The Grantee shall have all the rights of a
shareholder with respect to the Restricted Stock except as provided in Section 4
hereof. Accordingly, the Grantee shall have the right during the Restricted
Period to vote the Restricted Stock and to receive any dividends paid to or made
with respect to the Restricted Stock. All such rights shall cease upon
forfeiture of the Restricted Stock.

 

--------------------------------------------------------------------------------




4.

Award not Transferable.

 

(a)

During the Restricted Period relating to any particular shares of Restricted
Stock, neither such shares of Restricted Stock nor any rights relating to such
shares may be sold, transferred, assigned, exchanged, pledged, hypothecated or
otherwise encumbered or disposed of by the Grantee.

 

(b)

The Company shall not be required (i) to transfer on its books any shares of
Restricted Stock which shall have been sold or transferred in violation of any
of the provisions set forth herein, or (ii) to treat as owner of such shares or
to accord the right to vote or to pay dividends to any transferee to whom such
shares shall have been so transferred.

5.

Termination of Restrictions. In the event that the Restricted Period shall
terminate with respect to particular shares of Restricted Stock, the Company
shall reissue the shares of Restricted Stock without the legend referred to in
Section 2 hereof and shall deliver in certificated form such unrestricted shares
to the Grantee or his or her legal representative.

6.

Section 83(b) Election. If the Grantee timely files an election pursuant to
Section 83(b) of the Code in respect of the Restricted Stock, the Grantee shall
promptly deliver to the Company a copy thereof.

7.

Taxes. Any obligation of the Company to deliver shares upon the termination of
the Restricted Period with respect to any shares of Restricted Stock, and any
obligation to deliver any dividends on any shares of Restricted Stock, shall be
subject to the satisfaction of all applicable federal, state and local tax
withholding requirements by the Grantee thru estimated tax payments or increased
withholding taxes. The Grantee hereby authorizes and agrees to pay the tax
withholdings.

8.

Subject to the Plan. The Restricted Stock and this Agreement are subject to the
terms and conditions of the Plan, which are incorporated herein by reference and
made a part hereof, but the terms of the Plan shall not be considered an
enlargement of any benefits under this Agreement. In addition, the Restricted
Stock and this Agreement are subject to any rules and regulations promulgated by
the Committee in accordance with its authority under the Plan.

 

9.

Restricted Period. For purposes of this Agreement, “Restricted Period” shall
mean, with respect to any shares of Restricted Stock, the period of time between
the Date of Grant and the date on which rights in such shares of Restricted
Stock become vested in accordance with Section 2 hereof or are forfeited.

[Signatures on next page]

 

2

 

--------------------------------------------------------------------------------




IN WITNESS WHEREOF, the undersigned have executed this Agreement effective on
the date first set forth above.

 

GRANTEE

IA GLOBAL, INC.

 

 

 

/s/ Mark Scott

/s/ Eric La Cara

 

Mark Scott, COO and CFO

Eric La Cara, Compensation Committee Chairman

 

3

 

--------------------------------------------------------------------------------




Exhibit A

GRANTEE: Mark Scott

DATE OF GRANT: April 27, 2008

NUMBER OF SHARES: 131,400

VESTING SCHEDULE:

131,400 shares vested on April 27, 2008.

EFFECT OF DEATH OR DISABILITY:

Notwithstanding the vesting schedule set forth above, if the Grantee’s
employment is terminated due to death or disability, the Grantee shall, as of
the date of such death or disability become fully vested in all shares granted
hereunder. For purposes of this paragraph, disability shall mean total and
permanent disability under Section 22(e)(3) of the Internal Revenue Code of
1986, as amended, or the Grantee becoming entitled to long-term disability
benefits under the long-term disability plan of the Company.

 

--------------------------------------------------------------------------------